DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a response to Applicant's amendment filed on July 13, 2022. 

Status of Claims
Claims 1, 9, 21, and 28 have been amended. Claim 8 has been cancelled. No new claim has been added. Claims 10-20 have withdrawn. Claims 1-7 and 9-29 are pending. Claims 1-7, 9 and 21-29 are examined herein.

Response to Arguments
Applicant's Amendments to Claims and Remarks/Arguments both filed 07/13/2022 have been fully considered. 
It is noted claim 1, an independent claim from which all of the claims ultimately depend, has been amended to recite “one or more of a power line, control wire, or utility cable for use by the drilling rig, wherein the one or more of a power line, control wire, or utility cable extends from a lower end of the frame to an upper end of the frame, and wherein the power line, control wire, or utility cable includes electrical connections for use with the operation of the drilling rig; and a cable tray extending from a lower end of the frame to an upper end of the frame.”
Applicants argue that the cited references, Long et al. (US 2015/0099231 A1) and Nott (US 2015/0040755 A1), alone or in a combination, fail to teach or suggest each and every limitation of independent claim 1, especially the limitation of “one or more of a power line, control wire, or utility cable for use by the drilling rig, wherein the one or more of a power line, control wire, or utility cable extends from a lower end of the frame to an upper end of the frame, and wherein the power line, control wire, or utility cable includes electrical connections for use with the operation of the drilling rig; and a cable tray extending from a lower end of the frame to an upper end of the frame.”
(a) Applicants argue that: Nott's teaching of a controller connected to various sensors does not suggest a cable tray. A controller or control system is not a "cable tray." It does not matter whether the controller uses electricity or "functions through electrical connections," as mentioned in the Office Action. "Cable tray" is a term of art and is used with its conventional meaning in the present application; one of ordinary skill would understand that a cable tray is "a unit or assembly of units or sections and associated fittings forming a rigid structural system used to securely fasten or support cables and raceways." Another definition reads, "Cable trays are mechanical support systems that provide a rigid structural system for electrical cables, raceways, and insulated conductors”. There is no interpretation of "cable tray" that would be met by Nott's controller. Because Nott does not suggest a cable tray, Nott also cannot suggest a cable tray extending from a lower end of the frame to an upper end of the frame, as required by claim 1.  Remarks, pages 7-8. 
In response, the examiner respectfully disagrees.
As discussions presented in the Office action dated 04/14/2022 (see pages 5-7), it is noted that the examiner presented argument that the controller (#290, Fig. 3) taught by Nott meets (i.e., equivalent to ) [emphasis added] the cable tray containing one or more of a power line and control wire (i.e., utility cable) including electrical connections as recited, this is because the controller (#290, Fig. 3) taught by Nott, comprised in the control system (#222, Fig. 1), including electrical connections (e.g., electric conductor lines or wires), is used for controlling overall operation of the mud-gas separator, from the top portion to the bottom portion since the sensing and control system (#222, Fig. 2) includes sparge system valves (#280, Fig. 3), u-tube control valves (#282, Fig. 3), pressure sensors (#284, Fig. 3), a level transducer (#286, Fig. 3), a well return flow meter (#288, Fig. 3) which is considered to cover the components from top to bottom of the mud-gas separator.
Nott discloses the mud-gas separator is connected to a sensing control system (#222, Fig. 2) (paragraph [0031]), and further discloses the sensing and control system 222 (FIG. 3) includes valves, actuators, sensors, and a controller that manage the operation of the mud-gas separator 190. In some embodiments, the control is performed manually based on detected information, while in other embodiments, the control is performed automatically based on pre-stored settings (paragraph [0036]). The sensing and control system 222 includes sparge system valves 280, u-tube control valves 282, pressure sensors 284, a level transducer 286, a well return flow meter 288, and a controller 290 interconnected, for example as shown (paragraph [0037]). 
The controller (#290, Fig. 3) taught by Nott meets the cable tray containing one or more of a power line and control wire (i.e., utility cable) including electrical connections as recited, this is because the digital controller is functioning through electrical connections. Moreover, since the controller (#290, Fig. 3), comprised in the control system (#222, Fig. 1), is used for controlling overall operation of the mud-gas separator, from the top portion to the bottom portion since the sensing and control system (#222, Fig. 2) includes sparge system valves (#280, Fig. 3), u-tube control valves (#282, Fig. 3), pressure sensors (#284, Fig. 3), a level transducer (#286, Fig. 3), a well return flow meter (#288, Fig. 3) which is considered to cover the components from top to bottom of the mud-gas separator, it is reasonably expected that the utility cable extending from a lower end of the frame to an upper end of the frame taught by Long, or the cable tray extending from a lower end of the frame to an upper end of the frame taught by Long. 
Per MPEP 2144.01, it has been held that, in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.  In addition, Per MPEP 2141.03, a person of ordinary skill is also a person of ordinary creativity, not an automaton. A person of ordinary skill had “common sense” and could find motivation “implicitly in the prior art”.  It is the examiner’s position that one of ordinary skill in the engineering design and process arts has a degree in engineering or science.  Thus, one of ordinary skill in the engineering apparatus/process arts understands how to apply the general engineering principles to specific apparatuses/processes.  Consequently, one of ordinary skill in the engineering apparatus/process arts is considered to understand how to incorporate the power line and control wire or a cable tray in conjunction with the controllers, that is used for controlling overall operation of the mud-gas separator, from the top portion to the bottom portion since the sensing and control system (#222, Fig. 2) includes sparge system valves (#280, Fig. 3), u-tube control valves (#282, Fig. 3), pressure sensors (#284, Fig. 3), a level transducer (#286, Fig. 3), a well return flow meter (#288, Fig. 3), which is considered to cover the components from top to bottom of the mud-gas separator, as taught by Nott, for controlling flame arrestor and/or liquid level in the separator vessel as taught by Long (paragraphs [0062]; [0065]; [0079]; [0080]).  
In conclusion, it is still the examiner’s assessment that it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Long, in view of Nott, to provide the features of one or more of a power line, control wire, or utility cable for use by the drilling rig extending from a lower end of the frame to an upper end of the frame, the power line, control wire, or utility cable including electrical connections for use with the operation of the drilling rig, or the cable tray extending from a lower end of the frame to an upper end of the frame, because the inclusion of power line and control wire or a cable tray extending from a lower end of the frame to an upper end of the frame, or the cable tray extending from a lower end of the frame to an upper end of the frame is a known, effective in controlling the drilling mud degasser apparatus and system as suggested through embodiment taught by Nott (Fig. 1-3; paragraphs [0036]-[0043]).

(b) Applicants argue that: Nott does not suggest a power line, control wire, or utility cable, for use by the drilling rig that extends from a lower end of the frame to an upper end of the frame, as required by the claims. Nott does not suggest a cable for use by the drilling rig extending the length of the separator frame, as required by claim 1.  Remarks, pages 8-9. 
In response, the examiner respectfully disagrees.
As discussions presented in the Office action dated 04/14/2022 (see pages 4-7), Long discloses an apparatus includes a separator vessel comprising a mud-gas separator adapted to separate solid and liquid materials from gas (Abstract; paragraph [0004]). Long discloses the apparatus 10 may be transported to, and installed at, the wellsite 64 in Fig. 5 in the assembled condition shown in FIGS. 1-4 (paragraph [0057]) which directs an integrated mud gas separator skid for use with a drilling rig as recited. 
The Nott reference was introduced in order to address the features of one or more of a power line, control wire, or utility cable for use by the drilling rig extending from a lower end of the frame to an upper end of the frame, the power line, control wire, or utility cable including electrical connections for use with the operation of the drilling rig, or the cable tray extending from a lower end of the frame to an upper end of the frame.
Nott discloses a mud-gas separator for well control and drilling process (Abstract). Nott discloses: (i) a mud-gas separator (#190, Fig. 1) is included in an apparatus (#100, Fig. 1) that is a land-based drilling rig (paragraph [0011]); and (ii) the mud-gas separator (#190, Fig. 1) is fluidly connected to a wellbore (#160, Fig. 1) and a shaker (#195, Fig. 1) (paragraph [0016]). Nott discloses the mud-gas separator is connected to a sensing control system (#222, Fig. 2) (paragraph [0031]), and further discloses the sensing and control system 222 (FIG. 3) includes valves, actuators, sensors, and a controller that manage the operation of the mud-gas separator 190. In some embodiments, the control is performed manually based on detected information, while in other embodiments, the control is performed automatically based on pre-stored settings (paragraph [0036]). The sensing and control system 222 includes sparge system valves 280, u-tube control valves 282, pressure sensors 284, a level transducer 286, a well return flow meter 288, and a controller 290 interconnected, for example as shown (paragraph [0037]). The controller (#290, Fig. 3) taught by Nott meets the cable tray containing one or more of a power line and control wire (i.e., utility cable) including electrical connections as recited, this is because the digital controller is functioning through electrical connections. Since the controller (#290, Fig. 3), comprised in the control system (#222, Fig. 1), is used for controlling overall operation of the mud-gas separator, from the top portion to the bottom portion since the sensing and control system (#222, Fig. 2) includes sparge system valves (#280, Fig. 3), u-tube control valves (#282, Fig. 3), pressure sensors (#284, Fig. 3), a level transducer (#286, Fig. 3), a well return flow meter (#288, Fig. 3) which is considered to cover the components from top to bottom of the mud-gas separator, it is reasonably expected that the utility cable extending from a lower end of the frame to an upper end of the frame taught by Long, or the cable tray extending from a lower end of the frame to an upper end of the frame taught by Long. 
Per MPEP 2144.01, it has been held that, in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.  
In addition, Per MPEP 2141.03, a person of ordinary skill is also a person of ordinary creativity, not an automaton. A person of ordinary skill had “common sense” and could find motivation “implicitly in the prior art”.  It is the examiner’s position that one of ordinary skill in the engineering design and process arts has a degree in engineering or science.  Thus, one of ordinary skill in the engineering apparatus/process arts understands how to apply the general engineering principles to specific apparatuses/processes.  Consequently, one of ordinary skill in the engineering apparatus/process arts is considered to understand how to incorporate the power line and control wire or a cable tray in conjunction with the controllers, that is used for controlling overall operation of the mud-gas separator, from the top portion to the bottom portion since the sensing and control system (#222, Fig. 2) includes sparge system valves (#280, Fig. 3), u-tube control valves (#282, Fig. 3), pressure sensors (#284, Fig. 3), a level transducer (#286, Fig. 3), a well return flow meter (#288, Fig. 3), which is considered to cover the components from top to bottom of the mud-gas separator, as taught by Nott, for controlling flame arrestor and/or liquid level in the separator vessel as taught by Long (paragraphs [0062]; [0065]; [0079]; [0080]).  
It is noted that both the Long and Nott discloses a system comprising a mud gas separator for separating gas from mud in a drilling operation. 
A reference is analogous art to the claimed invention if the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 (MPEP 2141.01(a) I.). Therefore, it is still examiner’s position that the Nott reference is reasonably pertinent to the problem of a solid/liquid-gas separator skid taught by Long including the features of one or more of a power line, control wire, or utility cable for use by the drilling rig extending from a lower end of the frame to an upper end of the frame, the power line, control wire, or utility cable including electrical connections for use with the operation of the drilling rig, or the cable tray extending from a lower end of the frame to an upper end of the frame as suggested by Nott, consequently, the Nott reference can be applied to in analyzing the subject matter at issue.
In addition, per MPEP, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”). See MPEP 2144 IV.  Consequently, in light of teachings from Long and Nott, one skilled in the art would reasonably design the solid/liquid-gas separator skid taught by Long by including the features of one or more of a power line, control wire, or utility cable for use by the drilling rig extending from a lower end of the frame to an upper end of the frame, the power line, control wire, or utility cable including electrical connections for use with the operation of the drilling rig, or the cable tray extending from a lower end of the frame to an upper end of the frame based on the motivation(s) that the inclusion of power line and control wire or a cable tray extending from a lower end of the frame to an upper end of the frame, or the cable tray extending from a lower end of the frame to an upper end of the frame is a known, effective in controlling the drilling mud degasser apparatus and system as suggested through embodiment taught by Nott (Fig. 1-3; paragraphs [0036]-[0043]).

(c) Applicants argue that: Even invoking OSITA, the Office cannot conjure the recited elements from a controller and a list of sensors. The claimed "power line, control wire, or utility cable" is for use by the drilling rig, not for use in conjunction with the controllers. Nott makes no teachings regarding a mud-gas separator with a frame that supports a power line, control wire, or utility cable, that is for use by the drilling rig. As mentioned above, Nott's controller may not be physically connected to the drilling rig at all. Remarks, pages 9-10. 
In response, the examiner respectfully disagrees.
As discussions presented in the Office action dated 04/14/2022 (see pages 4-7), per MPEP 2144.01, it has been held that, in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.  
In addition, Per MPEP 2141.03, a person of ordinary skill is also a person of ordinary creativity, not an automaton. A person of ordinary skill had “common sense” and could find motivation “implicitly in the prior art”.  It is the examiner’s position that one of ordinary skill in the engineering design and process arts has a degree in engineering or science.  Thus, one of ordinary skill in the engineering apparatus/process arts understands how to apply the general engineering principles to specific apparatuses/processes.  Consequently, one of ordinary skill in the engineering apparatus/process arts is considered to understand how to incorporate the power line and control wire or a cable tray in conjunction with the controllers, that is used for controlling overall operation of the mud-gas separator, from the top portion to the bottom portion since the sensing and control system (#222, Fig. 2) includes sparge system valves (#280, Fig. 3), u-tube control valves (#282, Fig. 3), pressure sensors (#284, Fig. 3), a level transducer (#286, Fig. 3), a well return flow meter (#288, Fig. 3), which is considered to cover the components from top to bottom of the mud-gas separator, as taught by Nott, for controlling flame arrestor and/or liquid level in the separator vessel as taught by Long (paragraphs [0062]; [0065]; [0079]; [0080]).  
Nott discloses a mud-gas separator for well control and drilling process (Abstract). Nott discloses: (i) a mud-gas separator (#190, Fig. 1) is included in an apparatus (#100, Fig. 1) that is a land-based drilling rig (paragraph [0011]); and (ii) the mud-gas separator (#190, Fig. 1) is fluidly connected to a wellbore (#160, Fig. 1) and a shaker (#195, Fig. 1) (paragraph [0016]).
In light of teachings from Nott, in its entirety, one skilled in the art would have reasonably expected that the Nott’s mud-gas separator with a frame that supports a power line, control wire, or utility cable, that is for use by the drilling rig and Nott's controller may be physically connected to the drilling rig through electric connection means such as electrical wire.
Applicant’s arguments related to dependent claims are presented in the instant Office action related to respective depend claims. 
Applicant's amendment necessitated a modified ground(s) of rejection presented in this Office action.  Upon further consideration and search, a modified/new ground(s) of 35 U.S.C. 103(a) rejection to claims 1-7, 9 and 21-29 are presented based on a different interpretation of previously found references Long et al. (US 2015/0099231 A1) and Nott (US 2015/0040755 A1).

  MODIFIED REJECTIONS
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US 2015/0099231 A1), in view of Nott (US 2015/0040755 A1).
In regard to claims 1 and 9, Long discloses an apparatus includes a separator vessel comprising a mud-gas separator adapted to separate solid and liquid materials from gas (Abstract; paragraph [0004]). Long discloses the apparatus 10 may be transported to, and installed at, the wellsite 64 in Fig. 5 in the assembled condition shown in FIGS. 1-4 (paragraph [0057]) which directs an integrated mud gas separator skid for use with a drilling rig as recited. 
Long discloses a solid/liquid-gas separator skid (10, Fig. 1; paragraphs [0044]-[0072]) comprising:
(i) A frame structure comprising a skid (12, Fig. 1), a frame (24, Fig. 1), vertical supports (30a, 30b, 30c, and 34d, Fig. 1) and a working platform (26, Fig. 1).  The frame structure, in its entirety that support the solid/liquid-gas separator skid, taught by Long meets the limitation “a frame” recited in claimed invention; and 
(ii) A separator vessel (16, Fig. 1) containing a mud-gas separator (paragraphs [0018]; [0025]; [0057]). In an embodiment, the separator vessel is a single vessel comprised of a separator vessel and containment vessel below (14, Fig. 1) (paragraph [0060]). The disclosure of Long, as depicted in Fig. 1 and as set forth above, teaches the separator vessel (16, Fig. 1) containing a mud-gas separator (paragraphs [0018]; [0025]; [0057]) stands vertically within the frame structure and by mechanically coupled to the frame structure. 
Long does not explicitly disclose the features of one or more of a power line, control wire, or utility cable for use by the drilling rig, wherein the one or more of a power line, control wire, or utility cable extends from a lower end of the frame to an upper end of the frame, and wherein the power line, control wire, or utility cable includes electrical connections for use with the operation of the drilling rig; and a cable tray extending from a lower end of the frame to an upper end of the frame.
Nott discloses a mud-gas separator for well control and drilling process (Abstract). Nott discloses: (i) a mud-gas separator (#190, Fig. 1) is included in an apparatus (#100, Fig. 1) that is a land-based drilling rig (paragraph [0011]); and (ii) the mud-gas separator (#190, Fig. 1) is fluidly connected to a wellbore (#160, Fig. 1) and a shaker (#195, Fig. 1) (paragraph [0016]).
Nott discloses the mud-gas separator is connected to a sensing control system (#222, Fig. 2) (paragraph [0031]), and further discloses the sensing and control system 222 (FIG. 3) includes valves, actuators, sensors, and a controller that manage the operation of the mud-gas separator 190. In some embodiments, the control is performed manually based on detected information, while in other embodiments, the control is performed automatically based on pre-stored settings (paragraph [0036]). The sensing and control system 222 includes sparge system valves 280, u-tube control valves 282, pressure sensors 284, a level transducer 286, a well return flow meter 288, and a controller 290 interconnected, for example as shown (paragraph [0037]). The controller (#290, Fig. 3) taught by Nott meets, that is equivalent to or encompass, the cable tray containing one or more of a power line and control wire (i.e., utility cable) including electrical connections as recited, this is because the digital controller is functioning through electrical connections, such as electrical wire(s). Since the controller (#290, Fig. 3), comprised in the control system (#222, Fig. 1), is used for controlling overall operation of the mud-gas separator, from the top portion to the bottom portion since the sensing and control system (#222, Fig. 2) includes sparge system valves (#280, Fig. 3), u-tube control valves (#282, Fig. 3), pressure sensors (#284, Fig. 3), a level transducer (#286, Fig. 3), a well return flow meter (#288, Fig. 3) which is considered to cover the components from top to bottom of the mud-gas separator, it is reasonably expected that the utility cable extending from a lower end of the frame to an upper end of the frame taught by Long, or the cable tray extending from a lower end of the frame to an upper end of the frame, or traverse (i.e., to climb at an angle or in a zigzag course) the integrated mud gas separator skid taught by Long. 
Per MPEP 2144.01, it has been held that, in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.  
In addition, Per MPEP 2141.03, a person of ordinary skill is also a person of ordinary creativity, not an automaton. A person of ordinary skill had “common sense” and could find motivation “implicitly in the prior art”.  It is the examiner’s position that one of ordinary skill in the engineering design and process arts has a degree in engineering or science.  Thus, one of ordinary skill in the engineering apparatus/process arts understands how to apply the general engineering principles to specific apparatuses/processes.  Consequently, one of ordinary skill in the engineering apparatus/process arts is considered to understand how to incorporate the power line and control wire or a cable tray in conjunction with the controllers, that is used for controlling overall operation of the mud-gas separator, from the top portion to the bottom portion since the sensing and control system (#222, Fig. 2) includes sparge system valves (#280, Fig. 3), u-tube control valves (#282, Fig. 3), pressure sensors (#284, Fig. 3), a level transducer (#286, Fig. 3), a well return flow meter (#288, Fig. 3), which is considered to cover the components from top to bottom of the mud-gas separator, as taught by Nott, for controlling flame arrestor and/or liquid level in the separator vessel as taught by Long (paragraphs [0062]; [0065]; [0079]; [0080]).  
It is noted that both the Long and Nott discloses a system comprising a mud gas separator for separating gas from mud in a drilling operation. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Long, in view of Nott, to provide the features of one or more of a power line, control wire, or utility cable for use by the drilling rig extending from a lower end of the frame to an upper end of the frame, the power line, control wire, or utility cable including electrical connections for use with the operation of the drilling rig, or the cable tray extending from a lower end of the frame to an upper end of the frame, because the inclusion of power line and control wire or a cable tray extending from a lower end of the frame to an upper end of the frame, or the cable tray extending from a lower end of the frame to an upper end of the frame is a known, effective in controlling the drilling mud degasser apparatus and system as suggested through embodiment taught by Nott (Fig. 1-3; paragraphs [0036]-[0043]).

In regard to claim 2, Long discloses the apparatus further comprising an outlet pipe generally centered on the top of the separator vessel and extending upward therefrom; wherein the flame arrestor is in fluid communication with the outlet pipe and is positioned so that the outlet pipe is vertically positioned between the separator vessel and the flame arrestor; and wherein the separator vessel is generally centered on the skid (page 11, claim 4). The outlet pipe is considered to meet the recited “low pressure line” or “high pressure line”.   Long discloses the apparatus 10 may be transported to, and installed at, the wellsite 64 in Fig. 5 in the assembled condition shown in FIGS. 1-4 (paragraph [0057]) which renders the limitation “the integrated mud gas separator is mechanically coupled to the drilling rig” obvious. Moreover, the feature of the outlet pipe aligned with a respective connection on the drilling rig is also considered obvious because this involve routine practice by one skilled in the art in installing the subcomponents of the drilling rig.

In regard to claim 3, Long discloses the frame structure comprising a skid (12, Fig. 1), a frame (24, Fig. 1), vertical supports (30a, 30b, 30c, and 34d, Fig. 1) and a working platform (26, Fig. 1) is formed in the shape of a rectangular prism (Fig. 1, Fig. 2, Fig. 3 and Fig. 4).

In regard to claim 5, Long discloses the respective sizes of the apparatus (10, Fig. 1) and its components may be scaled accordingly. In an exemplary embodiment, the length and width of the skid (12, Fig. 1) may be about 192 inches and 72 inches, respectively, the height of the flare stack 20 from the horizontal surface on which the skid 12 rests may be about 225 inches, and the height of the working platform 26 from the horizontal surface on which the skid 12 rests may be about 104 inches (paragraph [0072]). This directs the size of the frame structure is controlled/optimized depending on the desired operation capacity, consequently, the recited dimension of the frame is considered optimum or workable ranges achieved by routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEM 2144.05 II. 

In regard to claim 6, Long discloses a configuration of a vertical separator wherein a mud gas separator is installed therein (Fig. 1 – Fig. 4; paragraphs [0018]; [0025]; [0057]).

In regard to claim 7, Long discloses the separator vessel (16, Fig. 1) encloses a mud-gas separator contained therein (paragraphs [0018]; [0025]; [0057]) which directs a presence of an outer vessel.  In addition, the separator vessel includes one or more baffles (paragraphs [0053]) which meets the recited separator plates.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US 2015/0099231 A1), in view of Nott (US 2015/0040755 A1), as applied to claim 1 above, and further in view of Etter et al. (US 4,474,254, hereinafter “Etter”).
In regard to claim 4, as set forth above (see discussions about claim 1), Long discloses a mud-gas separator and system which meets the recited integrated mud gas separator skid.  It is also presented that the size of the mud-gas separator is controlled/optimized depending on the desired operation capacity (see discussions about claim 5).
Long discloses the apparatus comprising a mud-gas separator is transported and installed at an oil and gas wellsite (paragraphs [0057]; [0066]; [0071]).
Long does not explicitly disclose the feature of one or more tail rolls comprised in the frame.
Etter discloses a portable well drilling mud storage and recirculation unit comprising a mud gas separator (Abstract; Fig. 1). Etter discloses that, in Fig. 1, Fig. 2 and Fig. 2, the mud circulating and storage system 10 is characterized by a self-contained semitrailer having an undercarriage including a frame 12 comprising elongated spaced apart side sills or rail members 13. The rail members 13 are suitably joined to further frame structure including a transverse beam 11 at the forward end and a recessed perimeter frame 15 at the rear end of the trailer and adapted to be supported by a single axle dual wheel, rubber tired bogie 16 (col. 3, lines 2-10). The single axle dual wheel, rubber tired bogie 16 taught by Etter meets the recited one or more tail rolls attached to the frame. 
It is noted that both the Long and Etter discloses a system comprising a mud gas separator for separating gas from mud. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Long, in view of Nott, to provide the feature of one or more tail rolls comprised in the frame as taught by Etter, because (1) Long discloses the apparatus comprising a mud-gas separator is transported and installed at an oil and gas wellsite (Long, paragraphs [0057]; [0066]; [0071]) and (2) the inclusion of tail rolls comprised in the frame is a known, effective method for mobilizing the drilling mud degasser apparatus and system depending on the size as taught by Etter (Fig. 1 – Fig. 3; col. 3, lines 2-10).

Claims 21-23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US 2015/0099231 A1), in view of Nott (US 2015/0040755 A1).
In regard to claims 21 and 28, Long discloses an apparatus includes a separator vessel comprising a mud-gas separator adapted to separate solid and liquid materials from gas (Abstract; paragraph [0004]). Long discloses the apparatus 10 may be transported to, and installed at, the wellsite 64 in Fig. 5 in the assembled condition shown in FIGS. 1-4 (paragraph [0057]) which directs an integrated mud gas separator skid for use with a drilling rig as recited. 
Long discloses a solid/liquid-gas separator skid (10, Fig. 1; paragraphs [0044]-[0072]) comprising:
(i) A frame structure comprising a skid (12, Fig. 1), a frame (24, Fig. 1), vertical supports (30a, 30b, 30c, and 34d, Fig. 1) and a working platform (26, Fig. 1).  The frame structure, in its entirety that support the solid/liquid-gas separator skid, taught by Long meets the limitation “a frame” recited in claimed invention; and 
(ii) A separator vessel (16, Fig. 1) containing a mud-gas separator (paragraphs [0018]; [0025]; [0057]). In an embodiment, the separator vessel is a single vessel comprised of a separator vessel and containment vessel below (14, Fig. 1) (paragraph [0060]). The disclosure of Long, as depicted in Fig. 1 and as set forth above, teaches the separator vessel (16, Fig. 1) containing a mud-gas separator (paragraphs [0018]; [0025]; [0057]) stands vertically within the frame structure and by mechanically coupled to the frame structure. 
Long does not explicitly disclose the features of one or more of a power line, control wire, or utility cable for use by the drilling rig extending from a lower end of the frame to an upper end of the frame, the power line, control wire, or utility cable including electrical connections for use with the operation of the drilling rig, or the cable tray extending from a lower end of the frame to an upper end of the frame.
Nott discloses a mud-gas separator for well control and drilling process (Abstract). Nott discloses: (i) a mud-gas separator (#190, Fig. 1) is included in an apparatus (#100, Fig. 1) that is a land-based drilling rig (paragraph [0011]); and (ii) the mud-gas separator (#190, Fig. 1) is fluidly connected to a wellbore (#160, Fig. 1) and a shaker (#195, Fig. 1) (paragraph [0016]).
Nott discloses the mud-gas separator is connected to a sensing control system (#222, Fig. 2) (paragraph [0031]), and further discloses the sensing and control system 222 (FIG. 3) includes valves, actuators, sensors, and a controller that manage the operation of the mud-gas separator 190. In some embodiments, the control is performed manually based on detected information, while in other embodiments, the control is performed automatically based on pre-stored settings (paragraph [0036]). The sensing and control system 222 includes sparge system valves 280, u-tube control valves 282, pressure sensors 284, a level transducer 286, a well return flow meter 288, and a controller 290 interconnected, for example as shown (paragraph [0037]). The controller (#290, Fig. 3) taught by Nott meets the cable tray containing one or more of a power line and control wire (i.e., utility cable) including electrical connections as recited, this is because the digital controller is functioning through electrical connections. Since the controller (#290, Fig. 3), comprised in the control system (#222, Fig. 1), is used for controlling overall operation of the mud-gas separator, from the top portion to the bottom portion since the sensing and control system (#222, Fig. 2) includes sparge system valves (#280, Fig. 3), u-tube control valves (#282, Fig. 3), pressure sensors (#284, Fig. 3), a level transducer (#286, Fig. 3), a well return flow meter (#288, Fig. 3) which is considered to cover the components from top to bottom of the mud-gas separator, it is reasonably expected that the utility cable extending from a lower end of the frame to an upper end of the frame taught by Long, or the cable tray extending from a lower end of the frame to an upper end of the frame, or traverse (i.e., to climb at an angle or in a zigzag course) the integrated mud gas separator skid taught by Long. 
Per MPEP 2144.01, it has been held that, in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.  
In addition, Per MPEP 2141.03, a person of ordinary skill is also a person of ordinary creativity, not an automaton. A person of ordinary skill had “common sense” and could find motivation “implicitly in the prior art”.  It is the examiner’s position that one of ordinary skill in the engineering design and process arts has a degree in engineering or science.  Thus, one of ordinary skill in the engineering apparatus/process arts understands how to apply the general engineering principles to specific apparatuses/processes.  Consequently, one of ordinary skill in the engineering apparatus/process arts is considered to understand how to incorporate the power line and control wire or a cable tray in conjunction with the controllers, that is used for controlling overall operation of the mud-gas separator, from the top portion to the bottom portion since the sensing and control system (#222, Fig. 2) includes sparge system valves (#280, Fig. 3), u-tube control valves (#282, Fig. 3), pressure sensors (#284, Fig. 3), a level transducer (#286, Fig. 3), a well return flow meter (#288, Fig. 3), which is considered to cover the components from top to bottom of the mud-gas separator, as taught by Nott, for controlling flame arrestor and/or liquid level in the separator vessel as taught by Long (paragraphs [0062]; [0065]; [0079]; [0080]).  
It is noted that both the Long and Nott discloses a system comprising a mud gas separator for separating gas from mud in a drilling operation. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Long, in view of Nott, to provide the features of one or more of a power line, control wire, or utility cable for use by the drilling rig extending from a lower end of the frame to an upper end of the frame, the power line, control wire, or utility cable including electrical connections for use with the operation of the drilling rig, or the cable tray extending from a lower end of the frame to an upper end of the frame, because the inclusion of power line and control wire or a cable tray extending from a lower end of the frame to an upper end of the frame, or the cable tray extending from a lower end of the frame to an upper end of the frame is a known, effective in controlling the drilling mud degasser apparatus and system as suggested through embodiment taught by Nott (Fig. 1-3; paragraphs [0036]-[0043]).

In regard to claim 22, Long discloses the apparatus further comprising an outlet pipe generally centered on the top of the separator vessel and extending upward therefrom; wherein the flame arrestor is in fluid communication with the outlet pipe and is positioned so that the outlet pipe is vertically positioned between the separator vessel and the flame arrestor; and wherein the separator vessel is generally centered on the skid (page 11, claim 4). The outlet pipe is considered to meet the recited “low pressure line” or “high pressure line”.   Long discloses the apparatus 10 may be transported to, and installed at, the wellsite 64 in Fig. 5 in the assembled condition shown in FIGS. 1-4 (paragraph [0057]) which renders the limitation “the integrated mud gas separator is mechanically coupled to the drilling rig” obvious.

In regard to claim 23, Long discloses the frame structure comprising a skid (12, Fig. 1), a frame (24, Fig. 1), vertical supports (30a, 30b, 30c, and 34d, Fig. 1) and a working platform (26, Fig. 1) is formed in the shape of a rectangular prism (Fig. 1, Fig. 2, Fig. 3 and Fig. 4).

In regard to claim 25, Long discloses the respective sizes of the apparatus (10, Fig. 1) and its components may be scaled accordingly. In an exemplary embodiment, the length and width of the skid (12, Fig. 1) may be about 192 inches and 72 inches, respectively, the height of the flare stack 20 from the horizontal surface on which the skid 12 rests may be about 225 inches, and the height of the working platform 26 from the horizontal surface on which the skid 12 rests may be about 104 inches (paragraph [0072]). This directs the size of the frame structure is controlled/optimized depending on the desired operation capacity, consequently, the recited dimension of the frame is considered optimum or workable ranges achieved by routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEM 2144.05 II. 

In regard to claim 26, Long discloses a configuration of a vertical separator wherein a mud gas separator is installed therein (Fig. 1 – Fig. 4; paragraphs [0018]; [0025]; [0057]).

In regard to claim 27, Long discloses the separator vessel (16, Fig. 1) encloses a mud-gas separator contained therein (paragraphs [0018]; [0025]; [0057]) which directs a presence of an outer vessel.  In addition, the separator vessel includes one or more baffles (paragraphs [0053]) which meets the recited separator plates.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US 2015/0099231 A1), in view of Nott (US 2015/0040755 A1), as applied to claim 21 above, and further in view of Etter et al. (US 4,474,254, hereinafter “Etter”).
In regard to claim 24, as set forth above (see discussions about claim 1), Long discloses a mud-gas separator and system which meets the recited integrated mud gas separator skid.  It is also presented that the size of the mud-gas separator is controlled/optimized depending on the desired operation capacity (see discussions about claim 5).
Long discloses the apparatus comprising a mud-gas separator is transported and installed at an oil and gas wellsite (paragraphs [0057]; [0066]; [0071]).
Long does not explicitly disclose the feature of one or more tail rolls comprised in the frame.
Etter discloses a portable well drilling mud storage and recirculation unit comprising a mud gas separator (Abstract; Fig. 1). Etter discloses that, in Fig. 1, Fig. 2 and Fig. 2, the mud circulating and storage system 10 is characterized by a self-contained semitrailer having an undercarriage including a frame 12 comprising elongated spaced apart side sills or rail members 13. The rail members 13 are suitably joined to further frame structure including a transverse beam 11 at the forward end and a recessed perimeter frame 15 at the rear end of the trailer and adapted to be supported by a single axle dual wheel, rubber tired bogie 16 (col. 3, lines 2-10). The single axle dual wheel, rubber tired bogie 16 taught by Etter meets the recited one or more tail rolls attached to the frame. 
It is noted that both the Long and Etter discloses a system comprising a mud gas separator for separating gas from mud. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Long, in view of Nott, to provide the feature of one or more tail rolls comprised in the frame as taught by Etter, because (1) Long discloses the apparatus comprising a mud-gas separator is transported and installed at an oil and gas wellsite (Long, paragraphs [0057]; [0066]; [0071]) and (2) the inclusion of tail rolls comprised in the frame is a known, effective method for mobilizing the drilling mud degasser apparatus and system depending on the size as taught by Etter (Fig. 1 – Fig. 3; col. 3, lines 2-10).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US 2015/0099231 A1).
In regard to claim 29, Long discloses an apparatus includes a separator vessel comprising a mud-gas separator adapted to separate solid and liquid materials from gas (Abstract; paragraph [0004]). Long discloses the apparatus 10 may be transported to, and installed at, the wellsite 64 in Fig. 5 in the assembled condition shown in FIGS. 1-4 (paragraph [0057]) which directs an integrated mud gas separator skid for use with a drilling rig as recited. 
Long discloses a solid/liquid-gas separator skid (10, Fig. 1; paragraphs [0044]-[0072]) comprising:
(i) A frame structure comprising a skid (12, Fig. 1), a frame (24, Fig. 1), vertical supports (30a, 30b, 30c, and 34d, Fig. 1) and a working platform (26, Fig. 1).  The frame structure, in its entirety that support the solid/liquid-gas separator skid, taught by Long meets the limitation “a frame” recited in claimed invention; and 
(ii) A separator vessel (16, Fig. 1) containing a mud-gas separator (paragraphs [0018]; [0025]; [0057]). In an embodiment, the separator vessel is a single vessel comprised of a separator vessel and containment vessel below (14, Fig. 1) (paragraph [0060]). The disclosure of Long, as depicted in Fig. 1 and as set forth above, teaches the separator vessel (16, Fig. 1) containing a mud-gas separator (paragraphs [0018]; [0025]; [0057]) stands vertically within the frame structure and by mechanically coupled to the frame structure. 
Long discloses the apparatus further comprising an outlet pipe generally centered on the top of the separator vessel and extending upward therefrom; wherein the flame arrestor is in fluid communication with the outlet pipe and is positioned so that the outlet pipe is vertically positioned between the separator vessel and the flame arrestor; and wherein the separator vessel is generally centered on the skid (page 11, claim 4). The outlet pipe is considered to meet the recited “low pressure line” or “high pressure line”.   Long discloses the apparatus 10 may be transported to, and installed at, the wellsite 64 in Fig. 5 in the assembled condition shown in FIGS. 1-4 (paragraph [0057]) which renders the limitation “the integrated mud gas separator is mechanically coupled to the drilling rig” obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772